Title: To John Adams from James McHenry, 1797
From: McHenry, James
To: Adams, John



1797-1800

Constitution.
Lieutenants. 1 2 3 & 4.
Benjn. Lee Boston.
Isaac Hull. Do.
Richard O’Beal, Massachusetts.
Wm. H. Wattles Connecticut.
David Phipps Do.—
James Hodge Philad.
John Augustus Spotswood Virginia
 Edward Wyer of Mass. Midshipman
Marines.
John Wm. Livingston. N. York
Lemuel Clerk Boston.
Oram N. Carolina.
Henry Caldwell. Vermont.
Frederick Dalcho. Maryland.
Surgeon.
 Read.
Surgeon’s Mates.
U.S.
Lieutenants.
William Billings. Boston.
John Mullony Philad (appointed)
Charles Stewart Do.
Van Renselaer.
Lt. Marines
Wm. McRea Virginia (appointed)
Frederick Dalcho: Maryland.
Surgeon
George Gillespiee
Surgeon’s Mates.
John Bullus. Pennsylvania: Maryland.
Isaac Henry Ditto.
